Case 2:14-cr-20176-SJM-RSW ECF No. 30 filed 10/09/20          PageID.104   Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 UNITED STATES of AMERICA,
                                              Case No. 2:14-cr-20176-1
             Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
 v.

 PHILLIP JONES,

             Defendant.
                                      /

                  OPINON AND ORDER DENYING
      DEFENDANT'S MOTION FOR COMPASSIONATE RELEASE [29]

      In June 2020, Defendant Phillip Jones moved for release under the First Step

Act's compassionate release provision, 18 U.S.C. § 3582(c). ECF 24. Defendant

represented that he is particularly susceptible to COVID-19 because he has asthma.

Id. at 85. Defendant, however, failed to exhaust his administrative remedies and the

Court denied his motion for release. ECF 28, PgID 96. After exhausting his

administrative remedies, see ECF 29-1, Defendant renewed the motion for

compassionate release, ECF 29.

      To be eligible for compassionate release, Defendant must show that

"extraordinary and compelling reasons" warrant a reduction in sentence. 18 U.S.C.

§ 3582(c)(1)(A)(i). Section 1B1.13 of the Sentencing Guidelines provides guidance

about what constitutes "extraordinary and compelling reasons." U.S.S.G. § 1B1.13.

Those reasons are classified in four categories: (1) Defendant's medical condition; (2)

Defendant's age; (3) family circumstances; and (4) additional reasons "other than, or




                                          1
Case 2:14-cr-20176-SJM-RSW ECF No. 30 filed 10/09/20          PageID.105    Page 2 of 3




in combination with" reasons in the first three categories. Id. at cmt. n.1(A)–(D). Only

the first category—medical conditions—applies to Defendant.

      Defendant did not show that his medical condition is an "extraordinary and

compelling reason[]" that warrants release from custody. Defendant claimed that he

suffers only from asthma. ECF 29, PgID 99. The CDC does list asthma as an illness

that might increase the risk of complications associated with COVID-19. See People

with Certain Medical Conditions, CDC, (Sept. 18, 2020), https://bit.ly/31WKhck

[https://perma.cc/L7A5-QLBA]. But compassionate release is proper "only upon a

finding of numerous and severe medical conditions that place [Defendant] at a

significantly higher risk for severe illness from COVID-19." United States v. Alzand,

No. 18-cr-20703, 2020 WL 2781824, at *3 (E.D. Mich. May 29, 2020) (collecting cases).

      Asthma without other medical conditions is not a "sufficiently 'extraordinary

or compelling' [reason] such that compassionate release is [] necessary." United States

v. Benzer, No. 13-CR-18, 2020 WL 3172993, at *2 (D. Nev. June 15, 2020); see also

United States v. Murphy, No. 15-20411, 2020 WL 2507619, at *3 (E.D. Mich. May 15,

2020) (finding that an inmate's asthma was not an "extraordinary or compelling

reason" to grant release because the "asthma ha[d] not reached a terminal phase with

an end of life trajectory, and [the inmate was] not unable to self-care" through

medication) (internal quotations omitted); United States v. Trent, No. 17-20839, 2020

WL 4001913, at *4 (E.D. Mich. July 15, 2020) (finding that several judges in the

Eastern District of Michigan have denied compassionate relief "where an inmate's

only identified health condition was mild asthma and no other risk factors"). In short,




                                           2
Case 2:14-cr-20176-SJM-RSW ECF No. 30 filed 10/09/20        PageID.106    Page 3 of 3




Defendant's asthma alone does not warrant compassionate release. Defendant is

therefore ineligible for compassionate release and the Court will deny his motion for

release.

      WHEREFORE, it is hereby ORDERED that Defendant's motion for

compassionate release [29] is DENIED.

      SO ORDERED.


                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: October 9, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on October 9, 2020, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                         3
